Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.	Applicant’s election of group I, claims 1-9, 16, 17 in the reply filed on 6/15/2021 is acknowledged. As because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
.	Claims 10-13, and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2021.

Status of the application
3.	Claims 1-13, 15-17 are pending in this office action.
Claims 10-13, 15 have been withdrawn.
Claims 16, 17 are new.
Claims 1-9, 16, 17 have been rejected.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-9, 16,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claim 1 recites “96-97 wt.% fat, said fat having a solid fat content at 20 degree C (N20) of 0-50% and a liquid oil content at 20 degree C that equals 100%-N20” is unclear. The reason is “fat” and “solid fat” are confusing as fat includes oil and solid fat. Therefore, it may be written as “96-97 wt.% total fat in the composition, said total fat includes having a solid fat content at 20 degree C (N20) of 0-50% by weight of the total fat and a remaining  liquid oil content at 20 degree C that equals 100% of the total fat. 
Claim 4 recites “fat continuous composition”. Claim 4 depends on claim 2. Claim
2 depends on claim 1 which recites “An oil-continuous composition”. Even if
claim 2 recites “Wherein the composition is not a liquid at 20 degree C”, however, Claim 2 does not specifically mention “Fat-continuous composition”. Therefore, the link between “oil – continuous composition” of claim 1 to “fat-continuous composition” of claim 4 needs to be properly linked with the phrase to have better clarification which renders claim 4 indefinite. In addition, “The composition of claim 1” as recited in claim 2 is supposed to be “The oil-continuous composition” of claim 1 which is not a liquid at 20 
In addition, “a solid fat” in claim 4 should be “the solid fat content at 20 degree C” because claim 1 has “a solid fat content at 20 degree C” and claim 4 depends on claim 2 which ultimately depends on independent claim 1. 
It is also to be noted that even if claim 4 depends on claim 1, however, “at least 5%” of claim 4 should have a unit, e.g. by weight. 


Claim Rejections - 35 USC § 103
7.   	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.    	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

9.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating
obviousness or nonobviousness.

10.    Claims 1 -7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. US 2011/0281015 in view of NPL Dongowski G et al. (in Biotechnol Prog. 15: 250-258, 1999) in view of NPL Gupta et al. USPN 8987481 and further in view of Corbin et al. US 2013/0202771 and further as evidenced by NPL “Aubergine is eggplant” and as evidenced by NPL”Parenchymal cell skin”. 

11.	Regarding claim 1, Higgins et al. discloses a shortening comprising at about  70-90% liquid oil , hard fat can be 7-15% by weight , 1-15% by weight of cellulose fiber and less than 1% water (at least in Higgins et al., the claims and examples; [0007], [0008], [0025], [0027], [0024], [0030], [0031], [0039]). Higgins et al. also discloses that the hard 
	It is to be noted that if we adjust the disclosed percent amount of cellulose fiber 1-15% by weight in the composition with respect to 70-90% by weight of liquid oil, it will still overlap the claimed range amount of 0.3-8.0% by weight of the liquid oil as claimed in claim 1. However, examiner is addressing that the disclosed cellulose fiber source can be from plant cell wall material and plant is aubergine parenchymal tissue as discussed below.
 	Higgins et al. also discloses that shortening composition comprising cellulose ([0024], [0026]) and the cellulose serves as structuring to structure the shortening by "taking some of the oil into capillaries", i.e. in absorbing or binding the oil ([0024]). 
However, Higgins et al. is silent about particle size of the cellulosic material and the source is plant aubergine parenchymal tissue material. 
Higgins et al. is silent about non-defibrillated cell wall material from aubergine parenchymal tissue.
It is known and is evidenced by applicants own specification that aubergine is egg plant (at least in [0008]) and also as evidenced by NPL “Aubergine is eggplant” that aubergine is the French word and it means eggplant (page 1). 
Gupta et al. discloses that eggplant skin cells have major anthocyanidins (at least in col 2 lines 26-35) and skin cell is parenchymal cell as evidenced by NPL”Parenchymal cell skin” (page 1 first paragraph). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify plant source natural cellulosic material 
It is to be noted that the eggplant skin cell as plant cell wall material (col 2 lines 26-35 of Gupta et al.) is non-defibrillated cell wall material as evidenced by applicants own specification (at least in PGPUB [0078]).   
It is also to be noted that Higgins et al. discloses that water is less than 1% water (at least in Higgins et al.[0025]). Therefore, one of ordinary skill in the art would have been motivated to include dry form (i.e. anhydrous) of  particulate non-defibrillated cell wall material from ambergine parenchymal tissue in order to have the shortening in solid plastic form having minimal or no water in the composition (i.e. only fat and cellulosic material to have structured fat composition) (in Higgins et al. [0015]). 
Hioggins et al. in view of NPL Gupta et al. and NPL Dongowski G et al. do not disclose the fiber length is 25 micron to 500 micron.
Corbin et al. discloses that the additives can be added oil phase can include sugar, salt etc. ([0024], [0025]).

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify plant source natural cellulosic material containing shortenings of  Higgins et al. in view of secondary prior arts to include the teaching of Corbin et al. who  also discloses that the cellulose fiber is generally having a fiber length of 25-50 micron ([0041]) in order to have desired length to provide the functionality of fibrous nature and capillaries that can take up oil to provide desired structure of the composition  ([0041]).

12.	Regarding claim 2, Higgins et al. discloses that shortening composition comprises hard fat, liquid oil, and cellulose fiber which makes structured plastic shortening composition at room temperature (at least in [0015]). 

13.	Regarding claim 3, it is to be noted that claim 3 can be interpreted as the plastic form can be maintained even at the melting temperature of the fat content at which temperature all fat will be in liquid form. Claim 3 depends on claim 1. Claim 1 recites “96-97% by weight fat can include 0-50% solid fat plus residual liquid oil”, liquid at 20 degree C. Therefore, claimed fat includes liquid oil which is liquid at room temperature. Therefore, claim 3 is interpreted as the fat having mostly or all liquid at a temperature (e.g. at room temperature 20 degree C, N20), will not be in liquid form. 

Therefore, the presence of cellulose fiber in combination with liquid oil and solid fat which makes plastic shortening at room temperature, would have been obvious to be in solid form even if the room temperature is the melting temperature of solid fat as disclosed by Higgins et al. ([0015]) can include the solid fat which melts at room temperature and is solid in the composition  ([0015]) and this can be  It is known that the list of solid fat  plastic property of the shortening at room temperature (i.e. 20 degree C) ([0015]) would provide the solid state even if the selected  solid fat is having has melting temperature at 20 degree C. 

14.	Regarding claim 4, it is also to be noted that that the plastic property of the shortening at room temperature (i.e. 20 degree C) ([0015]) would provide the non-liquid composition at 20 degree C  and having solid fat content 8-15% by weight (at least in claim 13 of Higgins et al.). 

15.	Regarding claim 5, it is to be noted that the shear storage modulus G’ at 20 degree C of at least 5,000 Pa is considered as physical property of the composition of 
(Additionally), absent showing of unexpected results, the specific amount of shear storage modulus G’ at 20 degree C is not considered to confer patentability to the claims. As the viscosity and amount of viscosity are variables that can be modified, among others, by adjusting the amount of fiber, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of fiber in Higgins et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired desired physical property of the elasticity of the plastic shortening as measured by shear storage modulus G’ at 20 degree C of the composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

16.	Regarding claims 6, 16, Higgins et al. discloses that the structured continuous oil phase which is structured with the cellulose fiber can contain about 1-4 % by weight cellulose fiber (at least in [0027], claim 17 of Higgins et al.) and therefore, the  vegetable plant material from aubergine parenchymal tissue as a natural source of ‘cellulose’ to serve as structurant as disclosed by Gupta et al. ( col 2 lines 26-35) and NPL Dongowski G et al. (at least under introduction) which modifies cellulose fiber of Higgins et al. can contain about 1-4 % by weight cellulose fiber to meet claims 6,16.

17.	Regarding claim 7, Higgins et al. discloses that the shortening composition having  cellulose fiber containing liquid oil promote a structure to impart desired physical property (in [0010], [0024],  of Higgins et al.).

18.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. US 2011/0281015 in view of NPL Dongowski G et al. in view of NPL Gupta et al. USPN 8987481 and further in view of Corbin et al. US 2013/0202771 as applied to claim 1 and further in view of Parker et al. USPN 3950568 and as evidenced by Jin et al. US 2018/0319957.

19.	Regarding claim 8, as mentioned for claim 1 above, Higgins et al. discloses a shortening comprising at about  70-90% liquid oil , hard fat can be 7-15% by weight , 1-15% by weight of cellulose fiber and less than 1% water (at least in Higgins et al., the claims and examples; [0007], [0008], [0027], [0024], [0030], [0031], [0039]). Higgins et 
It is evidenced by Jin et al. that the cellulose from plant origin can have diameter greater than 1000 micron (i.e. 1 mm) ([0082]). 
Regarding additives, Higgins et al. also discloses that the composition can provide one or more additives like ([0040], [0048]). 
Parker et al. discloses that the similar creamy style peanut butter containing hard fat and liquid oil  can include desired amount of salt and sugar which can be 0-1.7% by weight salt and 0-4% by weight sugar ( at least in col 3 lines 50-60). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Higgins et al. to include the teaching of Parker et al. to incorporate salt and sugar in order to have desired taste of the final product. 
Regarding diameter, it is to be noted that even if the diameter of salt and sugar are not disclosed by the combinations of prior arts, however, one of ordinary skill in the art would have been motivated to have similar diameter of sugar and salt which is similar to the cellulose fiber in order to have uniform diameter of all the solid particulates in the structured continuous oil phase of claim 8. 

20.	Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. US 2011/0281015 in view of NPL Dongowski G et al. in view of NPL Gupta et al. USPN 8987481 as applied to claim 1 and further in view of Tsang et al. US 2015/0175980 and as evidenced by Anfinsen et al. US 2005/0118326.

21.	Regarding claims 9, 17, it is interpreted as the sugar is removed from plant cell wall and cellulosic material is remained as fiber.
Higgins et al. in view of secondary prior arts are silent about the claimed ratio of less than 0.6 and 0.5 respectively as claimed in claims 9, 17.
Tsang et al. discloses that plant cell wall polysaccharides are removed by heat and enzyme treatment (hydrolysis) of the plant cell wall to remove pectin to release sugar which is used for other purpose and releasing cellulose particles which can be converted to useful products or can be used as such as needed ( [0219], [0222], [0224],  [0226]). It is known that pectin has galacturonic acid and is evidenced by Anfinsen et al. ([0161]). It is to be noted that in this instance, cellulosic material without pectin, therefore, minimal galacturonic acid  and sugar will  read on “molar ratio of less than 0.6” as claimed in claim 9 and “less than 0.5” as claimed in claim 17.  It is also to be noted that claims 9, 17 are not method claims. Therefore, the concept of Tsang et al. can be used by one of ordinary skill in the art to remove sugar and sugar containing components by removing pectin in order to make refined form of cellulosic materials in order to use cellulosic material containing plant cell wall material in the claimed composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify plant source natural cellulosic material containing shortenings of Higgins et al. in view of secondary prior arts to include the teaching of Tsang et al. to remove pectin and therefore, sugar by degrading pectin and lignin to release sugar which is used for other purpose and releasing cellulose particles 

Conclusion
22. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792